Case 2:07-cv-03239-TJH-RNB Document 533 Filed 11/27/19 Page 1 of 3 Page ID #:10106



  1   JOSEPH HUNT
      Assistant Attorney General
  2   Civil Division
      DAVID MCCONNELL
  3   Director, Office of Immigration Litigation
      Appellate Court Section
  4   ERNESTO MOLINA
      Deputy Director
  5   SARAH WILSON
      Senior Litigation Counsel
  6   United States Department of Justice
      Office of Immigration Litigation,
  7   District Court Section
             P.O. Box 868, Ben Franklin Station
  8          Washington, DC 20044
             Phone: (202) 532-4700/(205) 244-2140
  9          sarah.s.wilson@usdoj.gov
 10   Attorneys for Federal Respondents
 11                        UNITED STATES DISTRICT COURT
 12                       CENTRAL DISTRICT OF CALIFORNIA
 13                                WESTERN DIVISION
 14
      ALEJANDRO RODRIGUEZ, et al.,         |   Case No. CV 07-3239-TJH
 15                                        |
                  Petitioners,             |
 16                                        |   RESPONDENTS’ NOTICE OF
            vs.                            |   MOTION AND MOTION TO VACATE
 17                                        |   PRELIMINARY INJUNCTION AND
      DAVID MARIN, in his capacity as      |   DECERTIFY CLASS
 18   U.S. Immigration and Customs         |
      Enforcement, Los Angeles District    |   The Honorable Terry Hatter, Jr.
 19   Field Office Director, et al.,       |
                                           |   Hearing Date: February 17, 2020
 20               Respondents.             |   Hearing Time: 10:00 am
                                           |
 21                                        |
                                           |
 22                                        |
                                           |
 23                                        |
                                           |
 24                                        |
 25

 26

 27

 28
Case 2:07-cv-03239-TJH-RNB Document 533 Filed 11/27/19 Page 2 of 3 Page ID #:10107



  1         PLEASE TAKE NOTICE that on February 17, 2020, Respondents’ Motion to
  2   Vacate the Preliminary Injunction and to Decertify the Class will be taken under
  3   submission by the Court. Should a hearing take place, it will be held in the courtroom
  4   of the Honorable Terry J. Hatter, United States District Judge, located in Courtroom
  5   9B of the First Street Courthouse, 350 W. 1st Street, Los Angeles, California, 90012.
  6         This motion is based on the memorandum of points and authorities in support of
  7   this motion and the documents cited therein.
  8         This motion is made following a conference of counsel pursuant to Local Rule
  9   7-3, which took place telephonically on several dates, including November 15, 2019.
 10

 11
      Dated: November 27, 2019              JOSEPH HUNT
                                            Assistant Attorney General
 12                                         Civil Division
                                            DAVID MCCONNELL
 13                                         Director, Office of Immigration Litigation
                                            Appellate Court Section
 14                                         ERNESTO MOLINA
                                            Deputy Director
 15
                                            /s/ Sarah Wilson
 16                                         SARAH WILSON
                                            Senior Litigation Counsel
 17                                         United States Department of Justice
                                            Office of Immigration Litigation,
 18                                         District Court Section
                                            P.O. Box 868, Ben Franklin Station
 19                                         Washington, DC 20044
                                            Phone: (202) 532-4700/ (205) 244-2140
 20                                         sarah.s.wilson@usdoj.gov

 21                                         Attorneys for Respondents

 22

 23

 24

 25

 26

 27

 28

                                                2
Case 2:07-cv-03239-TJH-RNB Document 533 Filed 11/27/19 Page 3 of 3 Page ID #:10108



  1

  2                            CERTIFICATE OF SERVICE
  3       I certify that on November 27, 2019, I served a copy of the foregoing by
  4   CM/ECF which delivered a copy to all counsel of record, including:
  5    Ahilan T. Arulanantham
       Email: aarulanantham@aclu-sc.org
  6
       Michael Kaufman
  7    Email: mkaufman@aclu-sc.org
  8    Zoe McKinney
       Email: ZMcKinney@aclusocal.org
  9

 10
                                               /s/ Sarah Wilson
 11                                            Sarah Wilson
 12                                            United States Department of Justice

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               1
